In an action, inter alia, to enjoin the defendant from interfering with the plaintiffs’ erection of a succah during the Jewish holiday of Succoth, the defendant appeals from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated February 16, 1994, which denied its motion to hold the plaintiffs in contempt.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that, under the facts and circumstances of this case, a finding of contempt against the plaintiffs is not warranted.
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Balletta, Rosenblatt and Altman, JJ., concur.